Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received 03/14/2022: 
Claims 1-3, and 7-14 are pending in the current application. Claims 7-13 remain withdrawn without traverse. Claims 1 has been amended. 
The cores of the previous prior art-based rejections based on Zaguib have been maintained with changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Affidavit Declaration
The affidavit filed 03/14/2022 has been considered by the examiner and an analysis is provided in the response to arguments section. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaguib et al. (US 2009/0280410) in view of Zaghib et al. (US 7897674 – as a translation of WO 2003/063287) and Skotheim et al. (US 5,961,672).
Regarding claim 1, Zaguib teaches a negative electrode for a lithium secondary battery (P11) comprising; 
a lithium electrode layer on at least one surface of a current collector, or electron conducting material acting as a current collector (P25. 70), 

Zaguib teaches embodiments where the passivation layer has a thickness of greater than 5 nm (P106. 139) which increases over time to thicknesses of, for example, 37.5 nm (P133).
Zaguib teaches an ion-conducting protective layer formed on one surface of the lithium electrode layer not adjoining the current collector (P24-25. 64.70). 
Zaguib teaches the ion-conducting protective layer is comprises a polymer preferably a vinyl polymer of ethylene glycol (P52) or a polyether (P37). Zaguib teaches that the polymer is preferably selected from one taught by Zaghib (P41). Zaghib teaches that this preferable polymer can be PVDF - HFP (poly(vinylydiene fluoro-co-hexafluoropropene)) (Col. 3 [28-30]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use PVDF-HFP, as taught by Zaghib, as a component of the ion-conducting protective layer of Zaguib, because Zaguib teaches that the polymers of Zaghib are preferably used. 
Modified Zaguib teaches that the ion-conducting protective layer preferably has a thickness of 1 to 100 µm (P36).
Modified Zaguib is silent in teaching the ion-conducting protective layer can have a thickness of 0.01 to 0.1 µm; however, Skotheim, in a similar field of endeavor related to a negative electrode for a lithium secondary battery, teaches preventing dendrite formation on a lithium metal anode electrode layer by using an ion conducting protective layer on the lithium electrode layers surface (Col. 2 [38-46]; Col. 5-6 [47-31]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to explore thicknesses below the preferred range of modified Zaguib, such as those taught by Skotheim for an ion conducting protective layer thickness in a range of 0.01 µm to 10 µm to have a lower weight and volume battery with a high capacity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
 “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 2, modified Zaguib teaches the surface oxide layer is formed on one surface of the lithium metal layer not adjoining the current collector (P23-25). 
Regarding claim 14, modified Zaguib teaches a lithium secondary battery comprising the negative electrode of claim 1 (P11). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguib in view of Zaghib and Skotheim, as applied to at least claim 1, and as evidenced by  Kozen, A., Pearse et al., 2014. Atomic Layer Deposition and in Situ Characterization of Ultraclean Lithium Oxide and Lithium Hydroxide. The Journal of Physical Chemistry C, 118(48), pp.27749-27753.
claim 3, modified Zaguib teaches the surface oxide layer, or passivation layer, comprises Li2O, LiOH, and Li2CO3 (P22. 109). Modified Zaguib teaches an example where the surface oxide layer has a 25.5 nm thickness of a Li2O layer, and a Li-2CO3 thickness of 12.5 nm over time (P132). 
Modified Zaguib is silent in teaching the surface oxide layer comprises a first oxide layer comprising Li2O, a second oxide layer comprising Li2O and LiOH, a third oxide layer comprising Li2O, LiOH, and Li2CO3, wherein the first oxide layer has a thickness of 10 nm to 30 nm, the second oxide layer has a thickness of 4 nm to 15 nm, and the third oxide layer has a thickness of 1 nm to 5 nm. 
However, the instant specification teach when lithium metal is exposed to the atmosphere a surface oxide layering of Li2O, LiOH, and Li2CO3 will form. The instant specification also teaches that fundamental suppression of the surface oxide layer suppression is impossible due to exposure to the atmosphere (P5 of PGPUB). 
This is further evidenced by Kozen, which teaches that air exposed lithium oxide will form a layer comprising LiOH, which in turn will react with carbon dioxide in air, while some lithium oxide remains unreacted and form a further layer comprising lithium carbonate (pg. 27752-27753). 
Therefore, while modified Zaguib teaches the surface oxide layer may comprise Li2O, LiOH, and Li2CO3 while being silent in teaching the thickness of the layer comprising primarily LiOH, the instant disclosure and Kozen teach that an LiOH layer will form with exposure as a result of oxidation, and prior to the formation of Li2CO-3-, and thus if LiOH were included in the measurement of the film thicknesses of modified Zaguib it would fall within the claimed range.  
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the surface oxide layer of modified Zaguib, at some point in time, would inherently have a first oxide layer comprising Li2O, a second oxide layer comprising Li2O and LiOH, a third oxide layer comprising Li2O, LiOH, and Li2CO3, wherein the first oxide layer has a thickness of 10 nm to 30 nm, the second oxide layer has a thickness of 4 nm to 15 nm, and the third oxide layer has a thickness of 1 nm to 5 nm, as evidenced by modified Zaguib, the instant disclosure, and Kozen. 
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the affidavit shows the criticality of the ion-conducting protective layer with a thickness between 0.01 µm to 0.1 µm. 
Examiner respectfully disagrees. The affidavit only appears to show that the number of cycles reaching 80% discharge capacity improves as the thickness of a PVDF-HFP film decreases. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." This trend of the thickness relative to capacity appears to be no more than a matter of degree. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." 
the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. Only two examples are given within the claimed range, using different compounds and both are at one endpoint. It is unclear if the results occur at the claimed range starting at 0.1 µm, or if similar results occur at 0.2 µm - 0.4 µm. Further, there is no evidence that the results occur throughout the range (i.e. at 0.01 µm and up). Thus, the evidence is insufficient to rebut the prima facie case because experiments are limited and not commensurate in scope with the claims. 
	To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)
	The superiority of this range is also brought into question in light of the instant disclosure which teaches the ion conducting protective layer preferably has a thickness of 0.01 to 50 µm, and more preferably 0.01 µm to 1 µm (P55). Applicant argues that the energy density of example 1 vs. comparative example 2, which vary by only 5Wh/L makes a significant difference. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). MPEP 716.01 C III
MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729